ORDER
This case came before the court for oral argument on November 4, 1991. The defendant, Kenneth Benoit, was ordered to appear and show cause why his appeal from a denial of his motion to reduce his sentence should not be denied and dismissed. The defendant stands convicted of two counts of first degree child molestation.
After considering the arguments and memoranda of counsel, this court is of the opinion that cause has not been shown. We conclude that the trial justice imposed a sentence clearly within the statutory limit for the crimes committed. General Laws 1956 (1981 Reenactment) § 11-37-82 mandates that a person convicted of first degree child molestation sexual assault shall be imprisoned for not less than 20 years and may be imprisoned for life.
We are not persuaded by the record that there is any evidence that the trial judge was influenced by the pretrial plea negotiations. As a matter of record, the sentencing judge was not party to the plea discussions. We further find no evidence on the record to show that the defendant was prejudiced in exercising his constitutional right to trial.
Consequently, the defendant’s appeal is denied and dismissed. The decision of the Superior Court is hereby affirmed.